Citation Nr: 0516673	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for residuals of a left 
elbow injury.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for residuals of a right 
elbow injury.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for residuals of left and 
right elbow injuries finding that the veteran had not 
submitted new and material evidence to reopen his claims.  On 
June 3, 2003, the veteran testified at an RO hearing.  In an 
August 2004 supplemental statement of the case, the RO found 
that the veteran had submitted new and material evidence to 
reopen his service connection claim for residuals of a right 
elbow injury, but denied the claim on the merits.  
Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claims of service connection for residuals of 
left and right elbow injuries.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

The issue of service connection for residuals of a left elbow 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1989, the RO denied service connection for 
residuals of left and right elbow injuries on the basis that 
there was no disabling pathology found at the time of 
discharge.  The veteran was notified of this decision and his 
appellate rights, but did not file a timely appeal.

2.  Evidence received since the February 1989 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claims of service 
connection for residuals of left and right elbow injuries.

3.  The competent and most probative medical evidence of 
record shows that the veteran's right elbow disability is 
related to active service.


CONCLUSION OF LAW

1.  The February 1989 RO decision denying the claims of 
service connection for residuals of left and right elbow 
injuries is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the February 1989 RO 
decision is new and material, and the claims of service 
connection for residuals of left and right elbow injuries are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

3.  A right elbow disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107, (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for residuals of left and right elbow 
injuries originally was denied by rating decision in February 
1989.  Evidence considered at that time included the service 
medical and personnel records, VA medical records dated from 
February 1970 to March 1988, a September 1988 VA x-ray 
examination, and a December 1988 VA examination report.  

The DD-214 shows that the veteran earned a Purple Heart for 
his service in Vietnam from October 1966 to July 1968.

The service medical records show a complaint of severe pain 
the left elbow in November 1967 after lifting something 
heavy.  The diagnosis was muscle strain.  In May 1968, the 
veteran reportedly had mild effusion in the right elbow after 
falling on his outstretched hand.

A March 1988 VA medical record shows a complaint of right 
elbow pain after hitting his elbow on a desk two weeks ago.

A September 1988 VA x-ray examination report shows no 
evidence of fracture, arthritis, or other abnormality in the 
left elbow.  A December 1988 examination report revealed no 
pain, swelling, or tenderness in the left elbow.

In February 1989, the RO denied the veteran's claims of 
service connection for residuals of left and right elbow 
injuries, on the basis that there were no disabling residuals 
found at the time of discharge from service or on the 
December 1988 VA examination report.  The veteran was 
notified of this decision and his appellate rights, but did 
not file an appeal.  Although the veteran stated in December 
2001 that the RO never finally adjudicated his claims, the RO 
mailed a copy of the rating decision to the P.O. Box number 
provided by the veteran, and there is no indication that it 
was returned as undeliverable.  Thus, the February 1989 
rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.302 (a).  

In December 2001, the veteran filed an application to reopen 
his claims of service connection for left and right elbow 
injuries.  Evidence received since that time includes an 
April 2004 private medical statement and a June 2004 VA 
examination report.  The veteran also testified at a June 
2003 RO hearing.  

The April 2004 and June 2004 medical reports include medical 
opinions as to the etiology of the veteran's right elbow 
disability.  The June 2004 VA medical report also shows a 
current diagnosis of lateral epicondylitis of the right 
elbow.  

At the June 2003 RO hearing, the veteran provided detailed 
accounts of his in-service injuries to his elbows during 
combat.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in December 2001, the new 
regulations apply.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Under the amendments to the regulation, material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative, or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board finds that the April 2004 and June 2004 medical 
opinions and the RO hearing testimony are new and material.  
The evidence is new because it was not submitted previously 
to the RO, and the RO did not consider it in its initial 
rating decision.  38 C.F.R. § 3.156(a).  The evidence is also 
material because it includes a diagnosis of a current right 
elbow disability, medical opinions on the etiology of the 
veteran's right elbow disability, and detailed accounts of 
the veteran's in-service elbow injuries during combat, none 
of which was established at the time of the last rating 
decision.  The veteran's testimony regarding the details of 
his in-service injuries is presumed credible, as his 
personnel records show that he engaged in combat in service.  
See 38 C.F.R. § 3.304(d).  This evidence raises a reasonable 
possibility of substantiating his claims of service 
connection for left and right elbow injuries.  38 C.F.R. § 
3.156(a).  Accordingly, the Board finds that the evidence is 
both new and material and serves to reopen the veteran's 
claims.  

Service Connection

In light of the Board's decision to reopen the claims, the 
entire record must be reviewed on a de novo basis to decide 
the service connection issue.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Initially, the record shows a current right elbow disability.  
The June 2004 VA examination report shows a diagnosis of 
right elbow epicondylitis.

The next issue is whether there is evidence of an in-service 
incurrence of a right elbow injury.

The service medical records show that in May 1968, the 
veteran had mild effusion in the right elbow after falling on 
his outstretched hand, and his arm was placed in a sling.  In 
June 1968, the veteran was reportedly feeling better and had 
a bruised arm, though it was recommended that he be confined 
for a while before returning to duty.  

The veteran testified in the June 2003 RO hearing that he 
first injured his elbow during an ambush in 1967 after he 
jumped over the railing of a truck into a ditch.  He stated 
that the second injury occurred when incoming rounds caused a 
piece of aluminum casting to pop of a gunnery and hit him in 
the elbow.   The veteran's testimony is presumed credible 
because his personnel records show that he earned a Purple 
Heart in service, thus establishing him as a combat veteran.  
See 38 C.F.R. § 3.304(d).  Unfortunately, it is not clear 
from the hearing testimony which elbow he is referring to in 
the reports of injury.  However, the service medical records 
provide enough evidence to support the occurrence of an in-
service right elbow injury.

As the evidence shows a current right elbow disability and an 
in-service injury to the right elbow, the determinative issue 
becomes whether there is probative medical evidence of a 
relationship between the two.  

Upon a review of the record, there is both evidence for and 
against the veteran's claim.

The favorable evidence consists of an April 2004 medical 
statement from a private physician, who indicated that the 
veteran has been under his care for a problem with his right 
elbow.  He stated that the veteran apparently injured his 
right elbow while on active duty in Vietnam and has had 
intermittent symptoms off and on since then, which recently 
became more severe.  The veteran reportedly denied any 
inciting cause or etiology for his symptoms, and his current 
treatment was noted as physical therapy and anti-inflammatory 
medications.  The physician stated, "it is my opinion that 
without any other significant past history or injury to the 
elbow it is apparent that the current symptoms and problems 
are related to his injury while on active duty."

The unfavorable evidence includes a June 2004 VA examination 
report, on which the examiner stated that he had reviewed the 
claims file.  The examiner noted the veteran's reports of his 
right elbow becoming more painful in 1998.  He also noted 
that x-ray examination of the right elbow was within normal 
limits.  The diagnosis was lateral epicondylitis right elbow 
"less likely than not related to military service."

A March 1988 VA medical record shows a contused elbow after 
the veteran hit his right elbow on a desk and had residual 
pain for two weeks. 

After careful review, the Board determines that the evidence 
is equibalanced and resolves all doubt in the veteran's 
favor.  

Although the VA examiner indicated he had reviewed the claims 
file, which is an important factor in determining whether the 
evidence is probative, he provided no reasons and cited no 
clinical data to support his conclusion.  Moreover, he did 
not note the medical records showing an in-service right 
elbow injury or the veteran's report of combat injuries in 
service.  The private physician did not indicate a review of 
the claims file, and apparently did not account for the 1998 
record showing that the veteran had hit his right elbow on a 
desk after service.  Nonetheless, he reported that he had 
administered ongoing treatment for the right elbow.  He also 
accounted for the veteran's reports of his in-service injury 
in combat.  In all, the private physician's opinion is 
slightly more probative than the VA medical opinion, as he at 
least provided some reasoning for his conclusion.  

As such, all doubt is resolved in the veteran's favor, and 
the Board finds that service connection for residuals of a 
right elbow injury is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue, which would result 
from a remand solely to allow the RO to apply the VCAA, would 
not be justified.


ORDER

Entitlement to service connection for residuals of a right 
elbow injury is granted subject to the rules and payment of 
monetary benefits.


REMAND

The veteran seeks service connection for residuals of a left 
elbow injury.  The service medical records show that in 
November 1967, the veteran complained of severe pain in the 
left elbow when lifting something heavy.  The diagnosis was 
muscle strain.  At the RO hearing, the veteran testified that 
he injured his elbow in service during combat, and that he 
currently suffers from elbow pain.  As noted, however, he did 
not clarify which elbow he was referring to.

Upon review of the record, the Board finds that the evidence 
is insufficient to decide the service connection issue for 
residuals of a left elbow injury with any certainty.  The 
remaining issues to be determined are whether the veteran 
currently has a left elbow disability, and if so, whether 
this disability is related to his service.  These are medical 
questions, and where the determinative issues involve medical 
causation or diagnosis, competent medical evidence is needed.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC should schedule the veteran 
for an orthopedic VA examination to 
determine the nature, etiology, severity, 
and date of onset of any residuals of a 
left elbow injury.  Specifically, the 
examiner should determine whether the 
veteran has a current left elbow 
disability; and if so, whether it is at 
least as likely as not (50-50 chance) 
that the left elbow disability is related 
to the reported left elbow injuries in 
service.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


